FILED
                             NOT FOR PUBLICATION                           NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



 RICKY M. ARNTSEN,                               No. 08-35780

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01967-JCC

   v.
                                                 MEMORANDUM *
 STEVEN CLARK; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Ricky M. Arntsen appeals pro se from the district court’s summary judgment

for defendants of his 42 U.S.C. § 1983 action alleging that he was falsely arrested.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research                                                             08-34780
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arakaki v.

Hawaii, 314 F.3d 1091, 1094 (9th Cir. 2002), and we affirm.

       Contrary to Arnsten’s contentions, the record shows that the district court

considered all of the facts submitted in opposition to defendants’ motion for

summary judgment.

       The district court did not err in granting summary judgment because the

undisputed facts show that Officer Clark had probable cause to make both the

October 5 and December 13, 2005 arrests, see Cabrera v. City of Huntington Park,

159 F.3d 374, 380 (9th Cir. 1998) (per curiam) (a finding of probable cause defeats

a claim of false arrest), and that Detective Cooper properly relied on information

obtained from Officer Clark in attesting to the facts in the Certification of Probable

Cause, see United States v. Jensen, 425 F.3d 698, 704-05 (9th Cir. 2005)

(collective knowledge of police officers sufficient to establish probable cause).

       We do not to address the district court’s dismissal of the state law claims or

the claims against the City of Seattle because Arnsten did not develop arguments

regarding these matters in his opening brief. See Kim v. Kang, 154 F.3d 996, 1000

(9th Cir. 1998) (concluding issues not specifically argued are deemed waived).

       AFFIRMED.




RA/Research                                2                             08-34780